Citation Nr: 1046654	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
shoulder injury. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).
 
4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1975 to December 
1978.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision that, in pertinent part, 
denied service connection for a right shoulder disability and for 
a low back disability; and from a February 2009 rating decision 
that, in pertinent part, denied service connection for PTSD and 
denied an award of TDIU benefits.  The Veteran timely appealed.

In March 2007, the Veteran and his wife testified during a 
hearing before RO personnel.

The issues of service connection for PTSD, and an award of TDIU 
benefits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic right shoulder disability was not exhibited in 
service, and a clear preponderance of the evidence is against a 
finding that current right shoulder disability is otherwise 
related to service.  

2.  Chronic low back disability was not exhibited in service; 
degenerative joint disease of the spine was not manifested within 
the first post-service year; and a clear preponderance of the 
evidence is against a finding that current low back disability is 
otherwise related to service.  


CONCLUSIONS OF LAW

1.  A chronic right shoulder disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Chronic low back disability was not incurred or aggravated in 
service; and degenerative joint disease of the spine may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through January 2006, December 2006, August 2008, and October 
2008 letters, the RO notified the Veteran of elements of service 
connection, the evidence needed to establish each element, and 
evidence of increased disability.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the December 2006 and August 2008 letters, the RO specifically 
notified the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated by 
an agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran specifically waived RO consideration of additional 
evidence submitted after March 2009; hence, no re-adjudication 
followed and no further supplemental statement of the case (SSOC) 
was issued.

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and outpatient treatment 
records, and has arranged for VA examinations in connection with 
the claims decided on appeal, reports of which are of record and 
appear adequate.  The Veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
the Hearing Officer who chairs a VA hearing fulfill two duties to 
comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) 
fully explaining the issues and (2) suggesting the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the Hearing Officer sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked, or was outstanding that might 
substantiate the claim.  Evidence tending to show that current 
disability was related to active duty was indicated as helpful in 
substantiating the claims.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2); and no prejudice has been identified in the 
conduct of the VA hearing.  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 


93 (1993).  In some cases, lay evidence will also be competent 
and credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) 
(non-precedential).  Specifically, lay evidence may be competent 
and sufficient to establish a diagnosis where (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).



A.	 Right Shoulder

Service treatment records, dated in September 1976, reveal that 
the Veteran complained of a pulled muscle behind his right 
shoulder blade, of three days' duration.  Examination at the time 
revealed minor irritation to the scapula muscle.  The assessment 
was muscle strain.

Service treatment records, dated in October 1976, reflect 
complaints of a two-month history of basketball injury to right 
shoulder.  The Veteran reported that he could not throw with his 
arm, which caused pain in the right shoulder posteriorly.  On 
examination, range of motion was normal; neurological examination 
was okay.  There was no swelling or edema.  Pain was noted to 
axilla area when throwing.

Service treatment records reflect no further treatment for the 
Veteran's right shoulder in service, and there were no findings 
of chronic right shoulder disability at the time of his 
separation examination in 1978.

Private treatment records reflect that the Veteran complained of 
right shoulder pain in October 2004.  He reported the pain had 
been ongoing for several years, particularly with throwing 
motion.  MRI scans of the right shoulder, conducted at that time, 
revealed a discrete tear involving the distal supraspinatus 
tendon, without retraction; evidence for tear involving the 
posterosuperior glenoid labrum with adjacent small paralabral 
cyst; and slight irregularity on axial images involving the 
anterior labrum, also suggesting a small tear.

During a July 2006 VA examination, the Veteran reported that he 
injured his left shoulder while playing basketball in 1977; and 
that he injured his right shoulder during flag football in 1978.  
The Veteran reported that the shoulder dislocated and was 
immediately realigned, and that the shoulder was treated with a 
sling for about one week.  The Veteran reported that, since then, 
he had not been able to over-reach or over-extend as in throwing 
a ball; the pain increased.  The Veteran reported ongoing right 
shoulder pain since active service, and that he eventually 
underwent surgical treatment.  The Veteran reported significant 
improvement from left shoulder surgery, but that the right 
shoulder condition had not improved; and he considered additional 
surgery.

Current right shoulder symptoms include pain, stiffness, 
weakness, and locking episodes that occurred one-to-three times 
monthly.  Flare-ups of joint disease were severe, and the Veteran 
was unable to lift his arm or objects during flare-ups.  The 
examiner noted crepitus, tenderness, painful motion, and guarding 
of movement affecting the right shoulder; X-rays revealed post-
operative changes.  The diagnosis was surgical 
repair/revision/debridement of bilateral shoulders, with residual 
right shoulder arthralgia.  

Following a review of the claims file and examination of the 
Veteran, the July 2006 examiner opined that the Veteran's right 
shoulder disability was not caused by or a result of his active 
service.  The examiner reasoned that the service treatment 
records provided a diagnosis of muscle strain of the right 
shoulder blade in September 1976, and that the separation 
examination in December 1978 had not mentioned any residuals of 
the shoulder injury.  There were no additional treatment records 
for a right shoulder disability until several decades after 
service discharge.  The overall evidence did not support any 
relationship to service.  

MRI scans of the right shoulder, conducted in August 2006, reveal 
tendinosis involving the supraspinatus and infraspinatus tendons 
of the rotator cuff, with no evidence of rotator cuff tear; and 
very minimal fluid consistent with minimal bursitis, status-post 
acromioplasty, and an intact glenoid labrum.

In correspondence submitted in October 2006, the Veteran's wife 
stated that she met the Veteran in 1993, and that he always 
complained of some type of pain regarding his shoulders; and that 
his pain started from playing some sports in active service.  
Since then, the Veteran underwent surgical procedures for his 
long-standing injuries.

In March 2007, the Veteran testified that he injured his right 
shoulder in active service by playing basketball, or just horsing 
around.  The Veteran testified that someone grabbed him, and his 
shoulder dislocated, but then popped back in.  The Veteran went 
for treatment because he could no longer throw.  He testified 
that it felt "almost like an arm lost."  The Veteran also 
testified that he eventually had surgery on his right shoulder.

MRI scans of the right shoulder, conducted in July 2007, reveal 
post-surgical changes; an intact supraspinatus tendon; and large 
degenerative subchondral cyst posterior aspect humeral head.
 
Private treatment records from John D. Hermansdorfer, M.D., dated 
in August 2007, reveal that the Veteran had a history of right 
shoulder problems since 1978, when he played football in active 
service and dislocated his shoulder.  Since then, the Veteran had 
intermittent problems, and underwent surgery in March 2006.  
Current symptoms were consistent with a labrum tear with an old 
shoulder dislocation, as well as some biceps tendonitis 
clinically and some inflammatory changes.  Further arthroscopic 
surgery was recommended.

Following a review of the claims file in May 2007, a VA physician 
opined that the Veteran's current right shoulder disability was 
less likely as not due to an injury sustained in active service.  
The VA physician reasoned that the Veteran had posterior scapular 
pain and symptoms in service.  No notation was made of any 
complaints of the shoulder joint.  Subsequent testing revealed 
full range of motion of the right shoulder.  At separation from 
service no shoulder pathology was noted.   

In March 2008, the Veteran's treating physician, John D. 
Hermansdorfer, M.D., opined that the Veteran's ongoing problems 
with the right shoulder were ultimately related to his original 
military injury.  Dr. Hermansdorfer had reviewed the Veteran's 
medical records from that time, and indicated that it was quite 
clear that the Veteran had a jammed shoulder.  Dr. Hermansdorfer 
also indicated that the Veteran's current condition was 
consistent with his old military injury.  It was noted that the 
original injury was rather marked, with respect to the right 
shoulder; and that the Veteran has had intermittent symptoms 
since his original injury, which ultimately necessitated surgical 
treatment.

Records show that the Veteran underwent right shoulder 
arthroscopy in January 2008.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

Dr. Hermansdorfer does not identify what records were reviewed in 
the context of concluding current right shoulder disability was 
related to service other than two service treatment records.  He 
described the injury as rather marked and does not mention that 
subsequent testing revealed full range of motion of the shoulder.  
He refers to a football injury (as does the Veteran at times), 
when the service treatment records refer to a basketball injury.  
It is not specified which "ongoing problems" with the right 
shoulder are related to the inservice injury.  The VA opinions 
from July 2006 and May 2007 are factually accurate, fully 
articulated, and contain sound reasoning; they are clearly more 
probative than the remaining evidence of record.  The July 2006 
opinion followed an examination and complete review of the claims 
folder.  The Veteran's history of continuous right shoulder pain 
since service was also considered.  The May 2007 opinion pointed 
out that follow-up examination of the right shoulder in service 
revealed full range of motion of the joint and no abnormality of 
the shoulder was found on examination at separation from service 
or for many years thereafter.  Therefore, the VA opinions are 
afforded significant probative value.  A clear preponderance of 
the evidence is against a finding that current right shoulder 
disability, had its clinical onset in service or is otherwise 
related to active duty.  

Lay evidence concerning continuity of symptoms from service, if 
credible, are ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that the 
Veteran has not been a consistent historian.  He has referred to 
injuring the right shoulder playing football or basketball at 
various times, and it seems likely he may be confusing the injury 
and residuals of the right and left shoulders since both are 
symptomatic.  When seen for right shoulder treatment in 2004, the 
Veteran reported a history of symptoms "for several years" at a 
time he had been out of service for about 25 years.  He has 
testified that he dislocated the right shoulder, but the service 
treatment records do not reflect a dislocation and that type of 
injury would be serious enough to be noted during treatment.  Dr. 
Hermansdorfer repeated that history and noted a review of the 
pertinent service treatment records, but there is no mention of 
shoulder dislocation in the service treatment records.  The Board 
does not find the Veteran to be a reliable or consistent 
historian.  His wife has attested to the Veteran having shoulder 
problems since she met him in 1993, but this is many years after 
active service.  The Board finds the lay testimony to be of 
limited probative value.  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Here, the Board finds that the Veteran is not competent to claim 
that he had chronic right shoulder disability as a result of the 
injury in service.  Even the medical professionals have required 
diagnostic testing to determine the nature of his right shoulder 
disability.  The overall evidence is against a finding that right 
shoulder disability is related to active duty.  

B.	Low Back Disability

Service treatment records, dated in June 1976, show that the 
Veteran complained of pain in his back from falling off a truck.  
He reportedly used a heating pad with some relief two times 
daily, and took no medication.  The pain was centrally located in 
the left lower side.  Examination revealed full range of motion, 
with slight pain between the legs upon lifting.  The assessment 
was lumbosacral strain.

Service treatment records, dated in September 1977, show 
complaints of a bruise on the left lower leg and of back pain.

Service treatment records reflect no further treatment for the 
Veteran's low back in service, and the Veteran did not report any 
low back pain at the time of his separation examination in 1978.

Private treatment records, dated in June 1990, reflect mild, 
episodic low back pain.  In December 1996, the Veteran reported 
that he slammed into the back of a door and hit his dorsal spine 
on the door jam, hard enough to where it broke the sheetrock.  
Records show that the Veteran had some immediate pain in his back 
and sought treatment.  X-rays did not reveal any abnormality.  
The assessment was contusion of the dorsal spine.

MRI scans of the Veteran's lumbosacral spine, taken in February 
2003, reveal findings of small right paracentral disc protrusion 
and annular tear at L5-S1, without significant central canal 
stenosis at any level; moderate bilateral L5-S1 neural foraminal 
narrowing; and other mild multilevel degenerative facet 
arthrosis.

Private treatment records reflect that the Veteran underwent a 
steroid injection for low back pain in April 2003.

During a July 2006 VA examination, the Veteran reported that he 
fell out of the back of a parked truck in service and experienced 
a sudden onset of low back pain.  Intensity of pain diminished, 
but the Veteran reported having low back pain since then.  He 
also reported that, while training with a heavy pack in service, 
he began experiencing radiating pain, with tingling posterior to 
his feet.  The Veteran reported flare-ups of back pain occurring 
every three-to-four months, and lasting from four-to-seven days.  
Current symptoms included fatigue, decreased motion, stiffness, 
weakness, pain, and muscle spasm.  The diagnosis was degenerative 
disc disease of the lumbar spine, disc protrusions L5-S1.

Following a review of the claims file and examination of the 
Veteran, the July 2006 examiner opined that the Veteran's low 
back disability was not caused by or a result of the Veteran's 
active service.  The examiner reasoned that the service treatment 
records provided a diagnosis of lumbar spine strain, but did not 
support ongoing chronicity of the condition.  His separation 
examination in December 1978 made no reference to a low back 
disability.  There were no additional treatment records for a low 
back condition under 2003, several decades after service 
discharge.

In August 2006, the Veteran's work colleague indicated that he 
had known the Veteran for at least twenty years; and that the 
Veteran suffered from back pain during all those years, and took 
sick days to recuperate.
  
In September 2006, a service member who had served with the 
Veteran recalled that the Veteran complained in November 1976 
that his back troubled him, and was due to a fall from the back 
of a military truck.

Also in September 2006, the Veteran's treating physician, 
Felix A. Sosa, M.D., opined that the Veteran's current back 
disability originated from an injury that the Veteran received in 
active service.
    
In correspondence submitted in October 2006, the Veteran's wife 
stated that she met the Veteran in 1993, and that he always 
complained of some type of pain regarding his lower back; and 
that he took off from work to get some relief.

In March 2007, the Veteran testified that he sought treatment on 
several occasions during active service for low back pain.

Following a review of the claims file in May 2007, a VA physician 
opined that the Veteran's current low back pain was less likely 
as not (less than 50/50 probability), the result of the fall off 
the back of a truck in 1976.  The VA physician reasoned that an 
MRI revealed small right paracentral disc with some ligamentum 
flavum hypertrophy causing some mild stenosis, and that x-rays 
taken in 2006 were negative for any degenerative change or bony 
abnormality of the lumbosacral spine.

MRI scans, conducted in May 2007, revealed a small yet broad-
based posterocentral disc protrusion at L5-S1, just abutting S1 
nerve roots bilaterally.

VA treatment records, dated in January 2008, include an 
assessment of chronic low back pain; and reflect that 
electromyograph and nerve conduction testing were normal.

In September 2008, Dr. Sosa indicated that he had reviewed the 
Veteran's military records; and opined that the Veteran's low 
back disability was due to his fall in active service.

Social Security records, received in May 2009, include a 
secondary diagnosis of low back pain.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean, at 448-9 (2000).  The Court has held that claims file 
review, as it pertains to obtaining an overview of a claimant's 
medical history, is not a requirement for private medical 
opinions.  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review of 
the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most of 
the probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion."  See 
Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

Dr. Sosa's opinion noted that a review of the military records 
had been done and concludes that the Veteran's low back condition 
is related to service.  There is no rationale offered.  The 
service treatment records are not discussed in any detail and 
there is no accounting for other evidence in the claims folder, 
including the negative findings on the separation examination, 
the long period following service without treatment or findings, 
or the fact that current disability followed at least one 
intercurrent injury to the spine.  The VA opinions from July 2006 
and May 2007 are factually accurate, fully articulated, and 
contain sound reasoning; they are clearly more probative than the 
remaining evidence of record.  The July 2006 opinion followed an 
examination and complete review of the claims folder.  The 
Veteran's history of continuous low back pain since service was 
also considered.  The May 2007 opinion pointed to the relatively 
mild diagnostic findings many years after service that were not 
even picked up by x-ray testing.  The VA opinions are afforded 
significant probative value.  A clear preponderance of the 
evidence is against a finding that current right shoulder 
disability, had its clinical onset in service or is otherwise 
related to active duty.

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  To the extent the Veteran and others 
are claiming that the Veteran has had continuous low back pain 
since service, their statements are competent and credible.  
However, the Board finds that the Veteran is not competent to 
determine that the low back pain in service was the onset of 
chronic back pathology.  The VA opinions reviewed his complaints 
of low back pain since service and concluded that current low 
back pathology was unrelated.  The medical opinions are afforded 
greater probative weight since they are made by medical experts 
who have reviewed the clinical data, provided examination and 
considered the pertinent medical history.  

In this case, the competent evidence weighs against a finding 
that current low back disability can be linked to service; and 
against a finding that low back disability had its onset during 
service.  The reasonable doubt doctrine is not for application.  
Thus, service connection for a low back disability is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a low back disability is denied.


REMAND

The Veteran attributes his PTSD to sexual trauma in service. 

There is no mention of a sexual assault in the official service 
records; and the Veteran indicates that he did not report an 
assault.  He has described a sexual rape by a platoon Sergeant B. 
in Germany in or about April 1978.  Service treatment records 
reflect that the Veteran was seen for a fungal infection in April 
1978; and for urethritis on occasions in May 1978.  The Veteran 
was again treated for groin and testicle problems in October 
1978.

In correspondence submitted in June 2008 by a service-member who 
had served with the Veteran in Germany, the service-member 
indicated that he had visited the Veteran on post during his 
weekend off and saw platoon Sergeant B. hanging around the 
barracks.  When the service-member asked why Sergeant B. had been 
looking for the Veteran, the Veteran responded that he did not 
know.  The Veteran also told the service-member that Sergeant B. 
was gay, that he really had a problem with Sergeant B., and that 
he avoided him at all cost.  The Veteran would not say why, other 
than that Sergeant B. was gay.  The service-member jokingly said 
that Sergeant B. "got a thing for you," which really upset the 
Veteran, to the point of the Veteran's getting into a fight with 
the service-member.

In June 2008, the Veteran's treating psychologist, Wendy J. 
Anderson, Psy.D., reported that the Veteran underwent initial 
psychological evaluation in March 2008, and had described 
experiencing symptoms of PTSD and a mood disorder.  The Veteran 
attributed his symptoms to a rape that took place during his 
active service in Neu-Ulm, Germany.  His symptoms included 
recurrent nightmares concerning the sex acts perpetrated by 
Sergeant B., night sweats, and flashbacks.  The Veteran also 
described a history of intensive effort geared toward avoidance 
of thoughts, feelings, conversations, activities, places, and 
people associated with his traumatic experiences.  The Veteran 
was unable to recall an important aspect of the trauma to which 
he was exposed; marked declines in his social functioning were 
stated to have taken place after that event, as were diminished 
levels of trust.  The Veteran described relatively detached 
relationships with friends and family members, and a restricted 
range of affect.  He described marked changes in his 
expectations, associated with a sense of a foreshortened future.  
The Veteran also demonstrated marked problems with insomnia, and 
severe troubles with irritability and angry outbursts.  The 
Veteran avoided confrontations "altogether" due to his 
difficulties with controlling his anger.  The Veteran noted a 
marked dislike of being touched, and described the markedly 
negative impact that the symptom had created in his marriage.  
Dr. Anderson found the Veteran had met the full diagnostic 
criteria for PTSD and mood disorder.

In correspondence submitted in April 2009 by another service-
member who had served with the Veteran in Germany, the service-
member indicated that Sergeant B. was gay and that his sexual 
preference was boys.

In an updated assessment in November 2009, Dr. Anderson stated 
that the Veteran continued to describe symptoms consistent with 
the presence of PTSD and depression.  The Veteran described a 
marked pattern of social isolation which began subsequent to his 
military service.  Problematic family relationships were 
evidenced by his history of multiple marriages, and by his 
conflict within the marriage.  The Veteran's problems with 
employment functioning were consistent with his current 
unemployment.  Judgment-related issues included a history of 
irritability and outbursts, in addition to his reported suicidal 
ideation.  Dr. Anderson also noted cognitive troubles and mood-
related difficulties; prognosis was guarded.

In July 2010, VA amended its adjudication regulations regarding 
claims for service connection for PTSD by liberalizing the 
evidentiary standard for establishing the required in-service 
stressor.  The amendment eliminates the requirement of evidence 
corroborating the occurrence of claimed in-service stressors 
related to the Veteran's fear of hostile military or terrorist 
activity, and provides that the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is not 
applicable to PTSD claims based on physical or sexual assault.

While there are several diagnoses of PTSD in the record, 
comprehensive testing, including psychological testing with a 
complete review of the claims folder, has not been accomplished.  

TDIU Benefits

The Veteran contends that he is unable to work due to his PTSD.  
In June 2008, the Veteran reported that he lost his last job due 
to PTSD.  Social Security records received in May 2009 show a 
primary diagnosis of PTSD.

The issue of service connection for PTSD is inextricably 
intertwined with the Veteran's appeal for an award of TDIU 
benefits.  Consideration of an award of TDIU benefits must, 
therefore, be deferred.  See Moffitt v. Brown, 10 Vet. App. 214 
(1997); see also 38 C.F.R. § 17.161(h) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination.  With regard to the 
Veteran's claimed sexual assault, the 
examiner should indicate whether any 
behavioral changes that occurred at or close 
in time to the alleged stressor incidents 
could possibly indicate the occurrence of 
one or more of the alleged in-service 
stressors.  The claims folder and a copy of 
this remand must be provided to the examiner 
prior to the examination.  

The examiner should determine the true 
diagnosis of any currently manifested 
psychiatric disorder(s).  The diagnosis(es) 
must be based on examination findings, all 
available medical records, complete review 
of comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the current 
DSM-IV diagnostic criteria is required.  If 
a diagnosis of PTSD is deemed appropriate, 
the examiner should specify (1) whether the 
alleged stressor was sufficient to produce 
PTSD; and (2) whether it is at least as 
likely as not that there is a link between 
the current symptomatology and one or more 
of the in-service stressors found 
sufficient to produce PTSD by the examiner.  
In addition, the examiner must comment on 
the approximate date of onset and etiology 
of any diagnosed psychiatric disorder as 
shown by the evidence of record, and in so 
doing, the examiner should attempt to 
reconcile the multiple psychiatric 
diagnoses and/or assessments of record 
based on his/her review of all of the 
evidence of record, particularly with 
respect to prior diagnoses of PTSD.  
Further, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all the 
evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents suggest the 
occurrence of one or more of the alleged 
in-service stressors.

If any psychiatric disability other than 
PTSD is found, the examiner should indicate 
whether it is as likely as not related to 
the Veteran's period of active duty.  

2.  Upon completion of the above requested 
development, the RO or AMC should 
readjudicate the Veteran's claims for 
service connection for PTSD and for an award 
of TDIU benefits, taking into account any 
newly obtained evidence.  All applicable 
laws and regulations should be considered.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


